DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, respectively, of U.S. Patent No. 11,349,535 (hereinafter ‘535). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, claims 1-6 of ‘535 essentially recite similar claimed subject matter of that in claims 1-6, respectively, of the present application as follows.
Present application
‘535
1. An integrated circuit for a terminal apparatus, the integrated circuit comprising: 
at least one input which, in operation, receives an input; and circuitry coupled to the at least one input, the circuitry, in operation, controls 
transmitting capability information indicative of capabilities of the terminal apparatus, the transmitted capability information including at least one main capability field and a plurality of dependent capability fields, each of the plurality of dependent capability fields being associated with one of the at least one main capability field, wherein the at least one main capability field includes a multi-stream capability field for indicating whether multi-stream is supported or not, and the plurality of dependent capability fields include a precoding field for indicating a precoding method that is supported by the terminal apparatus; receiving N multiplexed signal streams (N is an integer equal to 2 or greater) that are generated based on the multi-stream capability field in the transmitted capability information by a base station apparatus that receives the transmitted capability information; and 


performing signal processing on the N multiplexed signal streams based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information, wherein the N multiplexed signal streams are generated by the base station apparatus by generating a transmission stream based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information and performing spatial multiplexing on transmission streams.
1. A terminal apparatus comprising: 

a transmitter which, in operation, 


transmits capability information indicative of capabilities of the terminal apparatus, the transmitted capability information including at least one main capability field and a plurality of dependent capability fields, each of the plurality of dependent capability fields being associated with one of the at least one main capability field, wherein the at least one main capability field includes a multi-stream capability field for indicating whether multi-stream is supported or not, and the plurality of dependent capability fields include a precoding field for indicating a precoding method that is supported by the terminal apparatus; 
a receiver which, in operation, receives N multiplexed signal streams (N is an integer equal to 2 or greater) that are generated based on the multi-stream capability field in the transmitted capability information by a base station apparatus that receives the transmitted capability information; and 

signal processing circuitry which, in operation, performs signal processing on the N multiplexed signal streams based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information, wherein the N multiplexed signal streams are generated by the base station apparatus by generating a transmission stream based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information and performing spatial multiplexing on transmission streams.
2. The integrated circuit according to claim 1, wherein the at least one main capability field includes an OFDM (Orthogonal Frequency Division Multiplexing) capability field for indicating whether an OFDM scheme is supported or not, and when the OFDM capability field indicates that the OFDM scheme is supported for the terminal apparatus, one or more OFDM symbols are generated by applying OFDM processing on a symbol sequence.
2. The terminal apparatus according to claim 1, wherein the at least one main capability field includes an OFDM (Orthogonal Frequency Division Multiplexing) capability field for indicating whether an OFDM scheme is supported or not; and when the OFDM capability field indicates that the OFDM scheme is supported for the terminal apparatus, one or more OFDM symbols are generated by applying OFDM processing on a symbol sequence.
3. The integrated circuit according to claim 1, wherein the plurality of dependent capability fields include a Phase Hopping capability field for indicating whether Phase Hopping is supported or not, and when the Phase Hopping capability field indicates that the Phase Hopping is supported for the terminal apparatus, the Phase Hopping is performed by the base station apparatus to generate the transmission stream.
3. The terminal apparatus according to claim 1, wherein the plurality of dependent capability fields include a Phase Hopping capability field for indicating whether Phase Hopping is supported or not; and when the Phase Hopping capability field indicates that the Phase Hopping is supported for the terminal apparatus, the Phase Hopping is performed by the base station apparatus to generate the transmission stream.
4. The integrated circuit according to claim 1, wherein the plurality of dependent capability fields include a Modulation Coding Scheme (MCS) capability field for indicating MCS supported by the terminal apparatus, and one or more transmission streams are generated by the base station apparatus by using the MCS indicated in the MCS capability field.
4. The terminal apparatus according to claim 1, wherein the plurality of dependent capability fields include a Modulation Coding Scheme (MCS) capability field for indicating MCS supported by the terminal apparatus; and one or more transmission streams are generated by the base station apparatus by using the MCS indicated in the MCS capability field.
5. The integrated circuit according to claim 1, wherein when the multi-stream capability field indicates that the multi-stream is supported for the terminal apparatus, two or more transmission streams are generated by the base station apparatus, and when the multi-stream capability field indicates that multi-stream is not supported for the terminal apparatus, one transmission stream is generated by the base station apparatus.
5. The terminal apparatus according to claim 1, wherein when the multi-stream capability field indicates that the multi-stream is supported for the terminal apparatus, two or more transmission streams are generated by the base station apparatus, and when the multi-stream capability field indicates that the multi-stream is not supported for the terminal apparatus, one transmission stream is generated by the base station apparatus.
6. The integrated circuit according to claim 1, wherein when the precoding field indicates a specific precoding method, two transmission streams are generated by the base station apparatus by using the indicated precoding method.
6. The terminal apparatus according to claim 1, wherein when the precoding field indicates a specific precoding method, two transmission streams are generated by the base station apparatus by using the indicated precoding method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. – US 2021/0314873
Suzuki – US 2020/0059799
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633